                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE


  UNITED STATES OF AMERICA                    )
                                              )
  v.                                          )     Case No. 2:19-CR-167
                                              )
  ROBERT GENE EDWARDS JR.                     )


                                     ORDER

        The defendant’s unopposed motion to continue [doc. 282] is GRANTED for the

  reasoning provided therein. Sentencing, presently scheduled for March 16, 2021, is

  RESET to Tuesday, May 25, 2021, at 10:30 a.m. in Knoxville.


              IT IS SO ORDERED.

                                                    ENTER:



                                                           s/ Leon Jordan
                                                     United States District Judge




Case 2:19-cr-00167-RLJ-CRW Document 283 Filed 03/04/21 Page 1 of 1 PageID #: 1594
